DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/06/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 13 is objected to because of the following informalities:  
In claim 13 line 11, “and Here” should be “and here”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the rod-like liquid crystal compound".  There is insufficient antecedent basis for this limitation in the claim. Because in claims 1 and 4, there is no "a rod-like liquid crystal compound ", it is unclear which rod-like liquid crystal compound it refers to. Thereby as being indefinite, claim 4 fails to particularly point out and distinctly claim the subject matter. For examination purposes, the examiner has interpreted "the rod-like liquid crystal compound" to be --a rod-like liquid crystal compound --.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-5, 8-11, 13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Takasago (US 2015/0277006) in view of Parri (US 2006/0203158), and in further view of Kaihoko (US 2010/0245720).
Regarding claim 1, Takasago discloses a liquid crystal display device ([0068] “a liquid crystal display apparatus”) comprising at least:
a first polarizer ([0038] “the linearly polarizing film”);
a second optically anisotropic layer ([0038] “the positive C-plate”; see [0054], [0065]-[0070] and [0169]-[0170] where the retardation values of an A-plate and a C-plate are expressed by optical anisotropic elements, i.e., refractive indices of nx, ny and nz);
a first optically anisotropic layer ([0038] “the positive A-plate A”);
a liquid crystal cell ([0322] “liquid crystal cell”, see also [0068]), in this order ([0038] “the linearly polarizing film, the positive C-plate, and the positive A-plate A-0 are provided in this order”);
an absorption axis of the first polarizer is parallel with a slow axis of the first optically anisotropic layer ([0038] “the slow axis of the positive A-plate A-0 is parallel to the absorption axis of the linearly polarizing film”),
the absorption axis of the first polarizer is orthogonal to a slow axis of the liquid crystal layer having a controlled alignment during black display ([0322] “the absorption axis of the polarizing plate was orthogonal to the optical axis of the liquid crystal layer in the liquid crystal cell”),

an in-plane retardation Re1 (550) of the first optically anisotropic layer at a wavelength of 550 nm and a retardation Rth1 (550) of the first optically anisotropic layer in a thickness direction each satisfy Expression (1) and Expression (2),
Expression (1): 80 nm≤Re1 (550) ≤ 160 nm   
Expression (2): 40 nm≤Rth1 (550) ≤ 80 nm
an in-plane retardation Re2 (550) of the second optically anisotropic layer at a wavelength of 550 nm and a retardation Rth2 (550) of the second optically anisotropic layer in a thickness direction each satisfy Expression (3) and Expression (4), and
Expression (3): 0 nm≤Re2 (550) ≤ 10 nm   
Expression (4): -150 nm≤Rth2 (550) ≤ −70 nm.
a film thickness of the first optically anisotropic layer and the second optically anisotropic layer in a laminated form is 8 μm or less.
However, Takasago discloses
an in-plane retardation Re1 (550) of the first optically anisotropic layer at a wavelength of 550 nm and a retardation Rth1 (550) of the first optically anisotropic layer in a thickness direction each satisfy Expression (1) and Expression (2),
Expression (1): 100 nm≤Re1 (550) ≤ 180 nm   
Expression (2): 40 nm≤Rth1 (550) ≤ 110 nm  
([0014] “the positive A-plate A-0 exhibits Re(550) …100 nm to 180 nm” and [0068] “the positive A-plate A-0 preferably satisfies 40≦Rth(550)≦110”) (A prima facie case of obviousness 
an in-plane retardation Re2 (550) of the second optically anisotropic layer at a wavelength of 550 nm and a retardation Rth2 (550) of the second optically anisotropic layer in a thickness direction each satisfy Expression (3) and Expression (4), and
Expression (3): - 10 nm≤Re2 (550) ≤ 10 nm   
Expression (4): -180 nm≤Rth2 (550) ≤ −10 nm   
([0015] “the positive C-plate exhibits an Re(550) … -10 nm to 10 nm” and [0015] “an Rth(550) … -180 nm to -10 nm”) (A prima facie case of obviousness exists where claimed ranges overlap or lie inside ranges disclosed by the prior art [MPEP 2144.05]), 
a film thickness of the first optically anisotropic layer and the second optically anisotropic layer in a laminated form is 6 μm or less ([0062] “the positive A-plate A-0 is directly in contact with the positive C-plate”, [0067] “The film thickness of the positive A-plate A-0 is preferably from 0.3 μm to 3.0 μm” and [0168] “The film thickness of the positive C-plate is preferably 0.3 μm to 3.0 μm”) (A prima facie case of obviousness exists where claimed ranges overlap or lie inside ranges disclosed by the prior art [MPEP 2144.05]).
Thus, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the first optically anisotropic layer and the second optically anisotropic layer of Takasago with the teachings of Takasago, wherein the first optically anisotropic layer and the second optically anisotropic layer satisfy Expression (1): 100 nm≤Re1 (550) ≤ 180 nm, Expression (2): 40 nm≤Rth1 (550) ≤ 110 nm, Expression (3): - 10 nm≤Re2 (550) ≤ 10 nm and Expression (4): -180 nm≤Rth2 (550) ≤ −10 nm, and a film thickness 
While Takasago discloses incorporating the first optically anisotropic layer and the second optically anisotropic layer into a liquid crystal display apparatus ([0068]), Takasago does not necessarily disclose that the liquid crystal display device further includes
a second polarizer,
wherein the liquid crystal cell includes a pair of substrates, at least one of which has an electrode, disposed to oppose each other and a liquid crystal layer disposed between the pair of substrates and having a controlled alignment,
an electric field which has a component parallel to the substrate is formed, and
the absorption axis of the first polarizer is orthogonal to an absorption axis of the second polarizer.
Parri discloses a liquid crystal display device (Fig. 1; [0033]) comprising:
a first polarizer (11; [0078]); a second optically anisotropic layer (15; [0078] “a +C plate”); a first optically anisotropic layer (14; [0078] “a +A plate”); a liquid crystal cell (13; [0078]); and a second polarizer (12; [0078]), in this order, 
wherein the liquid crystal cell includes a pair of substrates ([0029]), and a liquid crystal layer disposed between the pair of substrates and having a controlled alignment ([0104]),
an electric field which has a component parallel to the substrate is formed ([0029]), and

It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Takasago liquid crystal display device with the teachings of Parri, wherein the liquid crystal display device further includes a second polarizer, wherein the liquid crystal cell includes a pair of substrates, at least one of which has an electrode, disposed to oppose each other and a liquid crystal layer disposed between the pair of substrates and having a controlled alignment, an electric field which has a component parallel to the substrate is formed, and the absorption axis of the first polarizer is orthogonal to an absorption axis of the second polarizer, by having the second polarizer and the liquid crystal cell as taught by Parri. One would have been motivated to incorporate the optical films of Takasago into a liquid crystal display apparatus for IPS as suggested by Takasago ([0068]) so as to obtain a thinner optical film while maintaining superior performance (Takasago: [0044]), where Parri teaches a liquid crystal display device comprising: a first polarizer; a +C plate; a +A plate; a liquid crystal cell; and a second polarizer for an IPS mode ([0033]).
Takasago further fails to disclose the pair of substrates, at least one of which has an electrode, disposed to oppose each other, the electric field is formed by the electrode. 
Kaihoko discloses a pair of substrates, at least one of which has an electrode, disposed to oppose each other; an electric field which has a component parallel to the substrate having the electrode is formed by the electrode ([0019]).


Regarding claim 2, Takasago, Parri and Kaihoko disclose the limitations of claim 1 above.
Takasago does not explicitly disclose that the film thickness of the first optically anisotropic layer and the second optically anisotropic layer in the laminated form is 5 μm or less.
However, Takasago discloses a film thickness of the first optically anisotropic layer and the second optically anisotropic layer in a laminated form is 6 μm or less ([0062] “the positive A-plate A-0 is directly in contact with the positive C-plate”, [0067] “The film thickness of the positive A-plate A-0 is preferably from 0.3 μm to 3.0 μm” and [0168] “The film thickness of the positive C-plate is preferably 0.3 μm to 3.0 μm”) (A prima facie case of obviousness exists where claimed ranges overlap or lie inside ranges disclosed by the prior art [MPEP 2144.05]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the first optically anisotropic layer and the second optically anisotropic layer of Takasago with the teachings of Takasago, wherein the film thickness of the first optically anisotropic layer and the second optically anisotropic layer in the laminated form is 5 μm or less, as Takasago teaches the overlapping ranges. One would have 

Regarding claim 3, Takasago, Parri and Kaihoko disclose the limitations of claim 1 above, and Takasago further discloses wherein the first optically anisotropic layer is a layer in which a rod-like liquid crystal compound is fixed in a state of being aligned in a direction horizontal to a substrate surface ([0099]; see also [0167] regarding “a homeotropic alignment film”).

Regarding claim 4, Takasago, Parri and Kaihoko disclose the limitations of claim 1 above, and Takasago further discloses wherein the second optically anisotropic layer is a layer in which the rod-like liquid crystal compound is fixed in a state of being aligned in a direction perpendicular to the substrate surface ([0167]).

Regarding claim 5, Takasago, Parri and Kaihoko disclose the limitations of claim 1 above.
Takasago does not explicitly disclose that an in-plane retardation Re1 (450) of the first optically anisotropic layer at a wavelength of 450 nm and the in-plane retardation Re1 (550) of the first optically anisotropic layer at a wavelength of 550 nm satisfy Expression (5).
Expression (5): Re1 (450)/Re1 (550) ≤ 1.00
However, Takasago discloses that an in-plane retardation Re1 (450) of the first optically anisotropic layer at a wavelength of 450 nm and the in-plane retardation Re1 (550) of the first optically anisotropic layer at a wavelength of 550 nm satisfy Expression (5).
Re1 (450)/Re1 (550) = 0.84 	([0246] “an Re(450)/Re(550) of 0.84”) (A prima facie case of obviousness exists where claimed ranges overlap or lie inside ranges disclosed by the prior art [MPEP 2144.05]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the first optically anisotropic layer and the second optically anisotropic layer of Takasago with the teachings of Takasago, wherein the optical films satisfy Expression (5): Re1 (450)/Re1 (550) ≤ 1.00, as Takasago teaches the in-plane retardation values. One would have been motivated to provide an optical film in which the film has superior performance and is thinner (Takasago: [0009]).

Regarding claim 8, Takasago, Parri and Kaihoko disclose the limitations of claim 1 above, and Takasago further discloses wherein the first optically anisotropic layer and the second optically anisotropic layer are adjacent to each other ([0062]).

Regarding claim 9, Takasago, Parri and Kaihoko disclose the limitations of claim 1 above.
Takasago does not explicitly disclose that a film thickness of a first polarizing plate which includes the first polarizer, the first optically anisotropic layer, and the second optically anisotropic layer is 50 μm or less.
However, Takasago discloses that a film thickness of a first polarizing plate which includes the first polarizer, the first optically anisotropic layer, and the second optically anisotropic layer is 36 μm or less (see [0024] “The film thickness of the polarizing film … preferably 30 μm or less”, [0067] “The film thickness of the positive A-plate A-0 is preferably 
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the first optically anisotropic layer and the second optically anisotropic layer of Takasago with the teachings of Takasago, wherein a film thickness of a first polarizing plate which includes the first polarizer, the first optically anisotropic layer, and the second optically anisotropic layer is 50 μm or less, as Takasago teaches the overlapping ranges. One would have been motivated to provide an optical film in which the film has superior performance and is thinner (Takasago: [0009]).

Regarding claim 10, Takasago, Parri and Kaihoko disclose the limitations of claim 1 above, and Takasago further discloses wherein the second optically anisotropic layer is bonded to the first polarizer through a polyvinyl alcohol-based adhesive ([0248] “polyvinyl alcohol PVA”).

Regarding claim 11, Takasago, Parri and Kaihoko disclose the limitations of claim 1 above, and Takasago further discloses wherein the second optically anisotropic layer is bonded to the first polarizer through a curable adhesive composition which is cured by being irradiated with active energy rays or being heated ("[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the curing the curable adhesive composition by being irradiated with active energy rays or being heated does not change the product made, i.e., a cured adhesive composition) ([0172] “The positive C-plate in the optical film of the present invention is formed of a cured product of a composition”; see [0248] regarding the irradiation).

Regarding claim 13, Takasago, Parri and Kaihoko disclose the limitations of claim 1, and Takasago further discloses the second optically anisotropic layer is formed using a liquid crystal composition which contains at least a liquid crystal compound ([0167] “The positive C-plate of the present invention may have a liquid crystal compound”) and a compound (see [0184]-[0186] teaching a boronic acid compound).
Takasago does not explicitly disclose the compound represented by Formula (I),
Formula (I): (Z)n-L-(Q)m   
in Formula (I), Z represents a substituent containing a polymerizable group, n represents an integer of 0 to 4, and in a case where n represents an integer of 2 to 4, two or more of Z's may be the same as or different from each other,
Q represents a substituent containing at least one boron atom, m represents 1 or 2, and in a case where m represents 2, two Q's may be the same as or different from each other,
L represents an (n+m)-valent linking group, and Here, in a case where n represents 0 and m represents 1, L represents a hydrogen atom, a substituted or unsubstituted alkyl group, a 
However, Takasago discloses the compound represented by Formula (I),

    PNG
    media_image1.png
    131
    146
    media_image1.png
    Greyscale
 ([0185]),
In the formula, R51 and R52 each independently represent a hydrogen atom, a substituted or unsubstituted aliphatic hydrocarbon group, an aryl group, or a heterocyclic group, and R53 represents a substituent including a functional group that can be bonded to a (meth)acrylic group, and B represents a boron atom (see [0185]-[0186]). Thereby, R53 represents a substituent containing a polymerizable group which can be bonded or polymerizable (i.e., Z), B represents an (n+m)-valent linking group and (at least) one boron atom (i.e., Q), and R51 and R52 represents a hydrogen atom, a substituted or unsubstituted aliphatic hydrocarbon group, an aryl group, or a heterocyclic group (i.e., L).
Therefore, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Takasago second optically anisotropic layer with the teachings of Takasago, wherein the second optically anisotropic layer is formed using a compound represented by Formula (I), as Takasago teaches a specific example of boronic acid compound. One would have been motivated to consider blending amounts of the composition to form an A-plate and a C-plate (Takasago: [0192]).

Regarding claim 16, Takasago, Parri and Kaihoko disclose the limitations of claim 2 above, and Takasago further discloses wherein the first optically anisotropic layer is a layer in which a rod-like liquid crystal compound is fixed in a state of being aligned in a direction horizontal to a substrate surface ([0099]; see also [0167] regarding “a homeotropic alignment film”).

Regarding claim 17, Takasago, Parri and Kaihoko disclose the limitations of claim 2 above, and Takasago further discloses wherein the second optically anisotropic layer is a layer in which the rod-like liquid crystal compound is fixed in a state of being aligned in a direction perpendicular to the substrate surface ([0167]).

Regarding claim 18, Takasago, Parri and Kaihoko disclose the limitations of claim 2 above.
Takasago does not explicitly disclose that an in-plane retardation Re1 (450) of the first optically anisotropic layer at a wavelength of 450 nm and the in-plane retardation Re1 (550) of the first optically anisotropic layer at a wavelength of 550 nm satisfy Expression (5).
Expression (5): Re1 (450)/Re1 (550) ≤ 1.00
However, Takasago discloses that an in-plane retardation Re1 (450) of the first optically anisotropic layer at a wavelength of 450 nm and the in-plane retardation Re1 (550) of the first optically anisotropic layer at a wavelength of 550 nm satisfy Expression (5).
Re1 (450)/Re1 (550) = 0.84 	([0246] “an Re(450)/Re(550) of 0.84”) (A prima facie case of obviousness exists where claimed ranges overlap or lie inside ranges disclosed by the prior art [MPEP 2144.05]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the first optically anisotropic layer and the second optically anisotropic layer of Takasago with the teachings of Takasago, wherein the optical films satisfy Expression (5): Re1 (450)/Re1 (550) ≤ 1.00, as Takasago teaches the in-plane retardation values. One would have been motivated to provide an optical film in which the film has superior performance and is thinner (Takasago: [0009]).

Claims 6-7 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takasago in view of Parri and Kaihoko, and in further view of Ishii (US 2018/0066189).
Regarding claim 6, Takasago, Parri and Kaihoko disclose the limitations of claim 1 above.
However, Takasago does not disclose that a retardation Rth2 (450) of the second optically anisotropic layer at a wavelength of 450 nm in the thickness direction and the retardation Rth2 (550) of the second optically anisotropic layer at a wavelength of 550 nm in the thickness direction satisfy Expression (6).
Expression (6): Rth2 (450)/Rth2 (550) ≤ 1.00   
Ishii discloses that a retardation Rth (450) of a C-plate at a wavelength of 450 nm in the thickness direction and the retardation Rth (550) of the C-plate at a wavelength of 550 nm in the thickness direction satisfy Expression below.
Rth2 (450)/Rth2 (550) = 0.861 	([0531]) (A prima facie case of obviousness exists where claimed ranges overlap or lie inside ranges disclosed by the prior art [MPEP 2144.05]).  
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the second optically anisotropic layer with the teachings of Takasago, wherein the second optically anisotropic layer satisfies Expression (6) Rth2 (450)/Rth2 (550) ≤ 1.00, as Ishii teaches the retardation values in the thickness direction. One would have been motivated to provide the second optically anisotropic layer with excellent uniformity (Ishii: [0531]).

Regarding claim 7, Takasago, Parri and Kaihoko disclose the limitations of claim 1 above.
However, Takasago does not disclose that a retardation Rth2 (450) of the second optically anisotropic layer at a wavelength of 450 nm in the thickness direction and the retardation Rth2 (550) of the second optically anisotropic layer at a wavelength of 550 nm in the thickness direction satisfy Expression (7).
Expression (7): Rth2 (450)/Rth2 (550) ≤ 0.82   
Ishii discloses that a retardation Rth (450) of a C-plate at a wavelength of 450 nm in the thickness direction and the retardation Rth (550) of the C-plate at a wavelength of 550 nm in the thickness direction satisfy Expression below.
Expression: Rth2 (450)/Rth2 (550) = 0.861 	([0531]) (A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close [MPEP 2144.05]).
Rth2 (450)/Rth2 (550) ≤ 0.82, as Ishii teaches the retardation values in the thickness direction. One would have been motivated to provide the second optically anisotropic layer with excellent uniformity (Ishii: [0531]).

Regarding claim 19, Takasago, Parri and Kaihoko disclose the limitations of claim 2 above.
However, Takasago does not disclose that a retardation Rth2 (450) of the second optically anisotropic layer at a wavelength of 450 nm in the thickness direction and the retardation Rth2 (550) of the second optically anisotropic layer at a wavelength of 550 nm in the thickness direction satisfy Expression (6).
Expression (6): Rth2 (450)/Rth2 (550) ≤ 1.00   
Ishii discloses that a retardation Rth (450) of a C-plate at a wavelength of 450 nm in the thickness direction and the retardation Rth (550) of the C-plate at a wavelength of 550 nm in the thickness direction satisfy Expression below.
Expression: Rth2 (450)/Rth2 (550) = 0.861	 ([0531]) (A prima facie case of obviousness exists where claimed ranges overlap or lie inside ranges disclosed by the prior art [MPEP 2144.05]).  
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the second optically anisotropic layer with the Rth2 (450)/Rth2 (550) ≤ 1.00, as Ishii teaches the retardation values in the thickness direction. One would have been motivated to provide the second optically anisotropic layer with excellent uniformity (Ishii: [0531]).

Regarding claim 20, Takasago, Parri and Kaihoko disclose the limitations of claim 2 above.
However, Takasago does not disclose that a retardation Rth2 (450) of the second optically anisotropic layer at a wavelength of 450 nm in the thickness direction and the retardation Rth2 (550) of the second optically anisotropic layer at a wavelength of 550 nm in the thickness direction satisfy Expression (7).
Expression (7): Rth2 (450)/Rth2 (550) ≤ 0.82   
Ishii discloses that a retardation Rth (450) of a C-plate at a wavelength of 450 nm in the thickness direction and the retardation Rth (550) of the C-plate at a wavelength of 550 nm in the thickness direction satisfy Expression below.
Expression: Rth2 (450)/Rth2 (550) = 0.861 	([0531]) (A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close [MPEP 2144.05]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the second optically anisotropic layer with the teachings of Takasago, wherein the second optically anisotropic layer satisfies Expression (6) Rth2 (450)/Rth2 (550) ≤ 0.82, as Ishii teaches the retardation values in the thickness direction. .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Takasago in view of Parri and Kaihoko, and in further view of Hatanaka (US 2017/0023717).
Regarding claim 12, Takasago, Parri and Kaihoko disclose the limitations of claim 1 above, and Takasago further discloses that at least one of the first optically anisotropic layer or the second optically anisotropic layer is a layer in which an alignment state of a polymerizable liquid crystal compound is fixed ([0013]).
However, Takasago does not necessarily disclose using an oxime ester-based photopolymerization initiator.
Hatanaka discloses using an oxime ester-based photopolymerization initiator to form an alignment state for an optically anisotropic layer ([0077]-[0082]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the optically anisotropic layer of Takasago, wherein at least one of the first optically anisotropic layer or the second optically anisotropic layer is a layer in which an alignment state of a polymerizable liquid crystal compound is fixed by using an oxime ester-based photopolymerization initiator, as Hatanaka teaches an oxime ester-based photopolymerization initiator. By doing so, polymerization of the polymerizable liquid crystal compound can be properly progressed in a deep part (Hatanaka: [0079]), where Takasago suggests appropriately selecting a polymerization initiator that is suitable for the polymerization ([0164]).
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Takasago in view of Parri and Kaihoko, and in further view of Minato (US 2008/0180611).
Regarding claim 14, Takasago, Parri and Kaihoko disclose the limitations of claim 1.
However, Takasago does not disclose that the liquid crystal cell includes at least a first pixel region, a second pixel region, and a third pixel region,
a first color filter disposed on the first pixel region of the liquid crystal cell, a second color filter disposed on the second pixel region of the liquid crystal cell, and a third color filter disposed on the third pixel region of the liquid crystal cell are provided on a side closer to a viewing side than the liquid crystal cell,
a relationship of λ1<λ2<λ3 is satisfied in a case where a wavelength showing a maximum transmittance of the first color filter is set as λ1, a wavelength showing a maximum transmittance of the second color filter is set as λ2, and a wavelength showing a maximum transmittance of the third color filter is set as λ3, and
a retardation Rth (λ1) of the first color filter at a wavelength λ1 in the thickness direction and a retardation Rth (λ2) of the second color filter at a wavelength λ2 in the thickness direction satisfy Expression (8).
Expression (8): Rth (λ2) ≤ Rth (λ3)   
Minato discloses a liquid crystal cell (Figs. 1-2; [0031]) includes at least a first pixel region, a second pixel region, and a third pixel region (see the regions formed 3 (R), 3 (G), 3 (B) on Fig. 1; [0033], [0078]),
a first color filter disposed on the first pixel region of the liquid crystal cell, a second color filter disposed on the second pixel region of the liquid crystal cell, and a third color filter 
a relationship of λ1<λ2<λ3 is satisfied in a case where a wavelength showing a maximum transmittance of the first color filter is set as λ1, a wavelength showing a maximum transmittance of the second color filter is set as λ2, and a wavelength showing a maximum transmittance of the third color filter is set as λ3, (see [0034] teaching 450 nm, 550 nm and 610 nm for λ1, λ2 and λ3, respectively) and
a retardation Rth (λ1) of the first color filter at a wavelength λ1 in the thickness direction and a retardation Rth (λ2) of the second color filter at a wavelength λ2 in the thickness direction satisfy Expression (8).
Expression (8): Rth (λ2) ≤ Rth (λ3)   (see [0181] “Rth(R)≧Rth(G)≧Rth(B)”).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Takasago liquid crystal display device with the teachings of Minato, wherein the liquid crystal cell includes at least a first pixel region, a second pixel region, and a third pixel region, a first color filter disposed on the first pixel region of the liquid crystal cell, a second color filter disposed on the second pixel region of the liquid crystal cell, and a third color filter disposed on the third pixel region of the liquid crystal cell are provided on a side closer to a viewing side than the liquid crystal cell, a relationship of λ1<λ2<λ3 is satisfied in a case where a wavelength showing a maximum transmittance of the first color filter is set as λ1, a wavelength showing a maximum transmittance of the second color filter is set as λ2, and a wavelength showing a maximum transmittance of the third color filter is set as λ3, and a retardation Rth (λ1) of the first color filter at a wavelength λ1 in the thickness 2) of the second color filter at a wavelength λ2 in the thickness direction satisfy Expression (8): Rth (λ2) ≤ Rth (λ3), by having the liquid crystal cell as described by Minato
One would have been motivated to obtain optimum oblique visibility from the combinations of optical members of the liquid crystal display device, such as the liquid crystal, the polarizing plate, the optical retardation plate and the alignment film (Minato: [0083]).

Regarding claim 15, Takasago, Parri and Kaihoko disclose the limitations of claim 1.
However, Takasago does not disclose that a retardation Rth (λ2) of the second color filter at a wavelength λ2 in the thickness direction and a retardation Rth (λ3) of the third color filter at a wavelength λ3 in the thickness direction satisfy Expression (9).
Expression (9): Rth (λ2) ≤ Rth (λ3)   
Minato discloses a retardation Rth (λ2) of the second color filter at a wavelength λ2 in the thickness direction and a retardation Rth (λ3) of the third color filter at a wavelength λ3 in the thickness direction satisfy Expression (9)
Expression (9): Rth (λ2) ≤ Rth (λ3) 	(see [0181] “Rth(R)≧Rth(G)≧Rth(B)”).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Takasago liquid crystal display device with the teachings of Minato, wherein a retardation Rth (λ2) of the second color filter at a wavelength λ2 in the thickness direction and a retardation Rth (λ3) of the third color filter at a wavelength λ3 in the thickness direction satisfy Expression (9): Rth (λ2) ≤ Rth (λ3), by having the liquid crystal cell as described by Minato.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 




/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871